Citation Nr: 0514380	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-00 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a headache disorder, 
including asserted as secondary to the veteran's service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for a headache disorder.  The veteran 
perfected a timely appeal of this determination to the Board.

As will be discussed in more detail below, because the 
veteran asserts entitlement to service connection for a 
headache disorder on a direct basis as well as secondary to 
her service-connected hypertension, the Board has framed the 
issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board agrees 
with the veteran's representative that this matter must be 
remanded for further development and adjudication.

The veteran asserts, in essence, that she has had a chronic 
headache disorder since her period of active service.  The 
service medical records show that she was treated for 
complaints of headaches.  In further support, the veteran 
submitted a January 2001 lay statement, prepared by a 
neighbor, who reported that she had lived next door to the 
veteran since 1985, and that during that time, she had 
observed that the veteran suffered from chronic headaches.

The veteran alternative maintains that service connection is 
warranted for her headaches because the condition was caused 
or aggravated by the service-connected disability.  In this 
regard, the Board observes that the medical evidence shows 
that the veteran received treatment for her headaches while 
receiving care for her hypertension.  

Notwithstanding the above, to date, VA has not afforded the 
veteran a VA examination to investigate whether it is at 
least as likely as not that her headaches are related to or 
had their onset in service, or, whether it is at least as 
likely as not that the condition was caused or aggravated by 
her service-connected hypertension.  

The RO has denied service connection for headaches on the 
basis that there was no medical evidence showing that the 
veteran has had a chronic headache disorder since service.  
The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
is competent to report that he or she has experienced a 
continuity of symptoms that are capable of lay observation 
since service.  Duenas v. Principi, 18 Vet. App. 512, 517 
(2004); Charles v Principi, 16 Vet. App. 370, 374-75 (2002).  
Indeed, the Court has essentially recognized that headaches 
are a symptom that a lay person is competent to report that 
he or she experienced.  See Dean v. Brown, 8 Vet. App. 449, 
455 (1995).

As such, under the law, the Board agrees with the veteran and 
her representative and finds that she must be afforded a 
pertinent VA examination, and that in the examination report, 
the examiner must offer an opinion as to the likelihood that 
any headache disorder found to be present is related to or 
had its onset during service, or, alternatively, whether it 
was caused or aggravated by her service-connected 
hypertension.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Duenas v. Principi, 18 Vet. 
App. at 518; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).  

Finally, in light of the veteran's representative's April 
2005 written argument, prior to providing the veteran with 
that examination, the RO should make sure that all 
outstanding medical records have been obtained.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent, outstanding 
records, the RO schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any headache disorder found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a headache 
disorder that is either related to or had 
its onset during her period of service.  
The examiner should also comment as to 
whether it is at least as likely as not 
that any headache disorder found to be 
present were caused or aggravated by her 
service-connected hypertension.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claim of service connection 
headaches on a direct basis, as well as 
secondary to her service-connected 
hypertension.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

3.  The veteran must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


